Citation Nr: 1501958	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from March 1966 to September 1988.  The Veteran died in March 2010, and the appellant is the surviving spouse.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant perfected an appeal of the denial of service connection for the cause of the Veteran's death, entitlement to death pension, and entitlement to accrued benefits.  In July 2014, the Board denied entitlement to accrued benefits, but remanded the issues of service connection for the cause of the Veteran's death, and entitlement to death pension benefits.  A supplemental statement of the case was issued in October 2014.  Thereafter, the case returned to the Board.  The Board notes that the appellant is not currently represented and she has not requested a Board hearing.


FINDINGS OF FACT

1.  The Veteran died in March 2010.  The evidence shows that the immediate cause of death was complications of advanced pancreatic carcinoma due to acute renal failure, which in turn was due to severe thrombocytopenia after chemotherapy.  

2.  The Veteran was not service connected for any disabilities and did not have any claims pending at the time of his death. 

3.  The Veteran was stationed in the Thailand during the Vietnam War and is presumed to have been exposed to Agent Orange herbicides.

4.  There is no probative evidence of record indicating that an incident in service caused or contributed-substantially or materially-to the Veteran's death.

5.  The evidence of record does not contain the requisite information from the appellant regarding death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for the Veteran's Cause of Death

The appellant contends that the Veteran's death is attributable to service.  Specifically, she has asserts that the Veteran was exposed to Agent Orange herbicides, and that this exposure either led to his death from pancreatic cancer or, in the alternative, that the death was due to ischemic heart disease.  The RO has conceded herbicide exposure based on the duties of the Veteran's service in Thailand.  The appellant has also raised as an alternative theory of entitlement that the Veteran was infected with Dengue fever while serving in Thailand.

The claims file contains a death certificate issued in April 2010 showing that the Veteran's death in March 2010 was due to the immediate cause of cardiac arrest, and noted advanced pancreatic cancer as a preceding cause.  In an amended death certificate issued in December 2010, the immediate cause of death is listed as complications of advanced pancreatic carcinoma and does not list any cardiac disability as a preceding cause.  The claims file also contains extensive records from the period of intensive treatment for cancer prior to the Veteran's death.  These records document that the Veteran had experienced a myocardial infraction (MI) in approximately 1993 and that he was treated with Coumadin after developing a blood clot or deep vein thrombosis.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Relevant to this appeal, based on the conceded exposure to herbicides, ischemic heart disease may be related to his military service.  Although pancreatic cancer is not one of the presumptive diseases, based on the conceded exposure, service connection would be warranted if a clinician indicated that there was a link between the exposure and the Veteran's development of pancreatic cancer.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The appellant has asserted that the Veteran's oncologist provided such an opinion.  This opinion, however, is not of record.  In July 2014, the AOJ asked the appellant to provide a copy of this oncologist's opinion or provide information that would allow for the AOJ to obtain this opinion on her behalf, but the appellant has not responded to this request.  See 38 C.F.R. § 3.159.  Further, as noted above, the appellant has asserted that the Veteran's contracting of Dengue fever while in service had some relationship to the Veteran's death.

To substantiate the claim based on the evidence of record and careful consideration of the appellant's contentions, therefore, the competent evidence would need to show a link between herbicide exposure and the Veteran's development of pancreatic cancer, that the Veteran had ischemic heart disease and such disease, in some way, caused the Veteran's death, or that the Veteran's death was otherwise related to service, to include on the basis of the Veteran's contracting Dengue fever in service.  

In September 2014, three VA medical opinions were obtained from one VA examiner in order to address the appellant's theories of entitlement on this issue.  First, the VA examiner opined that it is less likely as not that the Veteran's ischemic heart disease contributed substantially and/or materially to his death.  In discussing her opinion, the VA examiner cited specific instances within the Veteran's record that detailed the history of his ischemic heart disease.  The examiner also commented that "the Veteran's cardiac arrest (documented on his first death certificate) was more likely as not due to complications of the underlying, advanced metastatic pancreatic cancer (documented on the amended death certificate)."  She further explained that the Veteran's medical records "did not document ongoing, chronic, symptomatic problems related to ischemia prior to death."

The evidence of record does not indicate that the Veteran's ischemic heart disease manifested to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  The Veteran's service treatment records do not indicate that he complained of any relevant symptoms during or at separation from service, and the Veteran's medical treatment records show that his ischemic heart disease was not diagnosed until after his myocardial infarction in approximately 1993.  Further, the appellant has not contended that the Veteran's ischemic heart disease manifested within a year following his discharge from service.  As a result, the Board finds that the appellant is not entitled to presumptive or direct service connection in this instance based on the evidence of record and the probative medical opinion by the VA examiner that supplies a negative nexus between the Veteran's cause of death and his ischemic heart disease.

The VA examiner's next medical opinion addressed the appellant's contention that the Veteran's pancreatic cancer caused his death.  After documenting relevant medical evidence from the Veteran's record, the VA examiner opined that the Veteran's death was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  She explained that "[e]xposure to herbicidals, including Agent Orange, has not been shown to result in pancreatic cancer.  Risk factors for pancreatic cancer include chronic inflammation of the pancreas and cigarette smoking.  The Veteran had both of these risk factors."  The Board additionally notes that the Veteran's medical records show that he smoked two to three packs per day for approximately twenty-five years.  As a result, the Board finds that because the VA examiner opined that pancreatic cancer is not related to Agent Orange exposure, and his death certificate stated that advanced pancreatic carcinoma was the cause of his passing, the appellant is not entitled to service connection for the Veteran's cause of death on a direct or presumptive basis.

The third VA medical opinion addressed whether the Veteran's cause of death was otherwise related to his military service, to include contracting dengue fever.  Before offering a medical opinion, the VA examiner included citations from the Veteran's service treatment records that showed instances where a disease or injury could be related to his eventual cause of death.  She also noted that dengue fever "was not officially diagnosed although the Veteran's report is that his condition was felt to be due to Dengue fever."  Ultimately, she opined that it was less likely than not that the Veteran's death was incurred in or caused by the claimed in-service injury, event, or illness.  She explained that "[c]lassic dengue fever is an acute febrile illness accompanied by headache, retroorbital pain, and marked muscle and joint pains, which evoked the term 'break-bone fever'."  She then cited to a medical study that showed the effects and results of dengue fever on a sample of 3,926 patients with this disease in Puerto Rico.  Based on this information and her medical expertise, the VA examiner concluded that dengue fever "is not a chronic condition and does not result in residuals."  She further added that this disease "would not be related to or cause an aggravation of pancreatic cancer."  

Based on the foregoing, the Board finds that the VA examiner's opinions are probative of a negative nexus between any of the aforementioned conditions and the Veteran's cause of death.  In each instance, the VA examiner reached clear conclusions with supporting data, and included a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's cause of death is related to service.  However, the Board is bound by the statutes enacted by Congress, and, as a result of their application, must find that a preponderance of the evidence is against the appellant's claim.

Entitlement to Death Pension Benefits

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

Non-service connected death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  Id.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

The RO initially denied the appellant's claim for death pension on the basis that VA had not received income, asset, and medical expense information from her.  The appellant has responded that she provided all requested information.  However, the Board finds that after a thorough review of the record there is no evidence pertaining to this information.  To ensure that the appellant was provided all due process, the AOJ provided her an additional opportunity to submit the necessary information in July 2014.  There is no evidence of record that contains her response.

Based on the foregoing, the appellant is precluded from receiving death pension benefits because she has not submitted the requisite information to VA.  See 38 C.F.R. § 3.23(a)(5).  Should the appellant provide VA with the proper information, she may re-file for such benefits.  At present, however, her claim must be denied.  The evidence in this case is not in relative equipoise; therefore, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).  

The VCAA requires VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd and remanded on other grounds sub nom.  Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).

In a June 2010 letter issued prior to the decision on appeal, the appellant was provided notice regarding what evidence is needed to substantiate her claim, as well as what evidence must be submitted by the appellant and what evidence will be obtained by VA.  The appellant was advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death.  The appellant also was informed of when and where to send the evidence.  

Although the June 2010 letter did not advise the appellant of how disability evaluations and effective dates are assigned or provide a statement of whether the Veteran was service connected for any disabilities, the Board finds this to be harmless error.  As discussed above, the criteria for establishing service connection for the cause of the Veteran's death have not been met; thus, information concerning disability evaluations and how effective dates are assigned are not relevant.  In addition, the Veteran was not service connected for any disabilities prior to his death so there were no other disabilities to consider when evaluating the claim.  The Board finds that VA's duty to notify has been met.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The appellant previously mentioned a positive nexus opinion was made by the Veteran's oncologist.  In July 2014, the AOJ again notified the appellant and requested that she provide this medical opinion in order to be considered in her appeal, but she has not responded to this letter.  VA's duty to assist in developing the facts and evidence pertinent to a claim is not a one-way street, and it is the responsibility of an appellant to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the appellant's cooperation.  Given the appellant's actions, and VA's offers to assist her in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records concerning a nexus opinion from the Veteran's oncologist.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to death pension benefits is denied.


    

____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


